Citation Nr: 1213648	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  09-50 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

Entitlement to service connection for bilateral hearing loss.

Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from May 1958 to May 1960 and from July 1960 to July 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) located in St. Louis, Missouri, that denied the Veteran's claims for entitlement to service connection for bilateral hearing loss and tinnitus. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  There is an approximate balance of positive and negative evidence as to whether the Veteran's bilateral hearing loss is related to service.

2.  There is an approximate balance of positive and negative evidence as to whether the Veteran's tinnitus is related to service.


CONCLUSIONS OF LAW

1.  Resolving doubt in favor of the Veteran, service connection for bilateral hearing loss is warranted.  See 38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011). 

2.  Resolving doubt in favor of the Veteran, service connection for tinnitus is warranted.  See 38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus are granted, as explained below.  As such, the Board finds that any error under the VCAA with regard to the Veteran's claims is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not afforded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990). 

Service connection may be established for a disability resulting from personal injury suffered or a disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  38 C.F.R. § 3.303(b) (2011).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  Id. Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011). 

In order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability, (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury, and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

With respect to hearing loss, VA has specifically defined what is meant by a "disability" for the purpose of service connection.  38 C.F.R. § 3.385 (2011). "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  See id. 

Here, the Veteran served on active duty from May 1958 to May 1960, and from July 1960 to July 1966.  He claims that he incurred bilateral hearing loss and tinnitus as a result of acoustic trauma he experienced as an aircraft repair chief.  Specifically, he indicated that he worked on aircraft engines on the flight line at a heavy aircraft repair station while attached in the 568th Transportation Company at Fort Wainwright, Alaska.  He noted that he worked on aircraft engines while they were running in order to check for leaks and other malfunctions.  He reported being issued earplugs, although they were not fitted, and denied being issued protective earmuffs.  The Veteran additionally indicated that he was exposed to additional in-service acoustic trauma on firing ranges and while in close proximity to field artillery and helicopters.  In light of the Veteran's occupational specialty in service as well as his written statements, acoustic trauma is conceded by the Board. 

Service treatment records reveal complaints and diagnoses of hearing loss.  The Veteran's June 1957 pre-induction and May 1958 induction examinations, while not containing audiological test results, did note that his hearing was normal on whispered voice test, and did not note any complaints of hearing trouble.  Therefore, his hearing was normal at the time of his entrance onto active duty.  In a May 1962 treatment note, the Veteran complained of deafness in his left ear.  Audiological testing was performed, and pure tone air conduction thresholds were recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40 (55)
20 (30)
20 (30)
55 (65)
40 (45)
LEFT
40 (55)
20 (30)
20 (30)
10 (20)
30 (35)

Prior to November 1967, audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Those are the figures on the left of each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses. 

On a June 1964 Report of Physical Examination, pure tone air conduction thresholds were recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
0 (10)
0 (10)
-5 (5)
-10 (-5)
LEFT
10 (25)
-5 (5)
-5 (5)
10 (20)
20 (25)

Based on these results, the examiner diagnosed the Veteran as having high-frequency hearing loss in the left ear.

However, on his June 1966 Report of Medical History at separation, the Veteran indicated that he never suffered from hearing loss or ear trouble.  Similarly, at the time of his June 1966 Report of Medical Examination at separation, pure tone air conduction thresholds were recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
5 (15)
5 (15)
5 (15)
10 (15)
LEFT
5 (20)
5 (15)
10 (20)
10 (20)
5 (10)

The examiner indicated that the Veteran's ears were within normal limits, and no hearing loss was noted.  

Regulations provide that service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011). 

Post-service private treatment records indicate that the Veteran underwent a right endolymphatic sac-to-mastoid shunt in October 1981.  The physician indicated that he had been following the Veteran since approximately 1978, and had diagnosed the Veteran with bilateral Ménière's disease.  Subsequently, in July 1983, the same physician performed a left endolymphatic decompression with Brackmann endolymphatic subarachnoid shunt tube.  

In a January 2004 VA treatment note, a VA audiologist diagnosed the Veteran with severe sensorineural hearing loss in the right ear and severe-to-profound sensorineural hearing loss in the left ear.  The audiologist indicated that the Veteran's hearing was severely impaired, and that the etiology of his hearing loss was likely Ménière's disease, noting that the Veteran had undergone two surgeries in the 1980s to alleviate symptomatology.  

The Veteran was afforded a VA audiological examination in October 2008, at which time he indicated his hearing loss was the result of working on jet engines in the Army.  The Veteran denied post-service recreational or occupational noise exposure.  The Veteran also reported experiencing recurrent ringing in his ears since approximately 1979.  Audiological testing was performed, and pure tone air conduction thresholds were recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
100
85
85
75
75
LEFT
95
100
100
105
105

Using the Maryland CNC word list, speech recognition was 44 percent in the right ear and zero percent in the left ear. The examiner diagnosed the Veteran with profound bilateral sensorineural hearing loss as well as recurrent bilateral tinnitus.  The audiologist opined that the tinnitus as at least as likely as not a symptom associated with his hearing loss.  Although the Veteran noted the Veteran's history of ear surgery due to Ménière's disease, she explained that it was documented in histopathology literature that outer hair cell damage in the cochlea occurs prior to an individual ever showing a threshold shift on an audiogram; as such, she opined that it was at least as likely as not that the Veteran's hearing loss and tinnitus were related to in-service noise exposure.  

However, the RO was not satisfied with this opinion because the audiologist "did not show that the veteran's prior medical history was taken in to consideration" and arranged for another VA audiological examination to be conducted in November 2008.  A the time of this examination, the Veteran again reported military noise exposure due to artillery fire and aircraft engine repair, and denied any recreational noise exposure; however, he indicated that following separation from service he overhauled jet engines while working for Trans World Airlines.  The Veteran again reported suffering from recurrent, bilateral tinnitus.  Audiological testing was performed, and pure tone air conduction thresholds were recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
75
70
90
90
85
LEFT
100
115
120+
120+
120+

Using the Maryland CNC word list, speech recognition was 26 percent in the right ear and zero percent in the left ear.  The audiologist diagnosed him as having severe-to-profound sensorineural hearing loss in the right ear and profound sensorineural hearing loss in the left ear.  This audiologist, however, opined that the Veteran's hearing loss and tinnitus were not caused by or a result of military-related acoustic trauma.  The audiologist emphasized that the Veteran's hearing was normal at service separation and that the service treatment records indicated that his military occupational specialty did not have a negative impact on his hearing.  The audiologist also noted that the Veteran had a significant history of post-service occupational noise exposure as an engine mechanic for Trans World Airlines, as well as a significant history of post-service otological health problems, such as his Ménière's disease.  In addition, the audiologist indicated that the degree and configuration of the Veteran's hearing loss was not consistent with in-service acoustic trauma.  As such, the audiologist opined that his hearing loss and tinnitus were more likely a reflection of a long-standing condition whose severity has progressed over time from exposure to post-service occupational noise as well as otological medical problems and aging.  Although the audiologist noted that service treatment records and VA treatment records were reviewed, he conceded that private treatment records were not reviewed.  

In correspondence dated in August 2009, in response to the November 2008 VA audiological examination report, the Veteran again denied being exposed to any loud noise while working for Trans World Airline.  He explained that although he worked on the overhaul base, the engines were never running.  

As both of the above VA examination reports reflect that the Veteran's auditory thresholds exceeded 40 decibels for more than one frequency in both ears, the 38 C.F.R. § 3.385 criteria for a hearing loss disability have certainly been met bilaterally. 

The Board will now address whether the Veteran's bilateral hearing loss disability and tinnitus are related to service.  As discussed above, there are two conflicting VA opinions dated in October 2008 and November 2008 regarding the etiology of the Veteran's bilateral hearing loss and tinnitus.  Also, the Board is cognizant of the Court's holding in Hensley v. Brown, 5 Vet. App. 155 (1993), that a hearing loss disability (as defined by 38 C.F.R. § 3.385) need not be present at separation in order to be service-connected. 

Curiously, in providing the rationale for his negative nexus opinion, the November 2008 VA audiologist indicated that the Veteran's hearing was normal at service separation and that the service treatment records indicated that his military occupational specialty did not have a negative impact on his hearing.  Although the Veteran's hearing was normal at separation, it is not clear that his military occupational specialty did not have a negative impact on his hearing, as there were documented instances of complaints and diagnoses of left ear hearing loss in May 1962 and June 1964.  As such, the November 2008 audiologist was clearly in error when he stated that, "SMRs are also negative for complaints or indications of treatment for hearing loss."

Moreover, pertinent to tinnitus, the Board notes that "an associated hearing loss is usually present" with tinnitus.  See The MERCK Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  Concerning this, the Board notes that tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss.  Id.  Additionally, "high frequency tinnitus usually accompanies [noise-induced] hearing loss." The MERCK Manual, Section 7, Ch. 85, Inner Ear.

Therefore, having resolved doubt in favor of the Veteran, the Board will grant the Veteran's claims of service connection for bilateral hearing loss and tinnitus.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011). 


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


